Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, of Group I, claims 1-7 in the reply filed on June 09th, 2021 is acknowledged. Non-elected invention and species, claims 8-16 have been withdrawn from consideration.  Claims 1-16 are pending.
Action on merits of Group I, claims 1-7 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 30th, 2020 and June 09th, 2021 have been considered by the examiner.

Drawings
The drawings filed on 03/30/2020 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2011/0233527, hereinafter as Hong ‘527).
Regarding Claim 1, Hong ‘527 teaches a semiconductor device comprising:  
5a first conductor pattern (Figs. 3-4; (20R); [0039]) disposed on an insulating surface (6; [0034]); and 

Thus, Hong ‘527 is shown to teach all the features of the claim with the exception of explicitly the limitation: “each of a maximum length of the plurality of sides constituting the first side and a maximum length of the plurality of sides constituting the second side is shorter than the minimum distance between the first side 15and the second side”.  
However, it has been held to be within the general skill of a worker in the art to have 
each of a maximum length of the plurality of sides constituting the first side and a maximum length of the plurality of sides constituting the second side is shorter than the minimum distance between the first side 15and the second side on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. A person of ordinary skills in the art is motivated to select each of a maximum length of the plurality of sides constituting the first side and a maximum length of the plurality of sides constituting the second side is shorter than the minimum distance between the first side 15and the second side in order to reduce/prevent the possibility of the short circuit by the alloy impurities between the electrodes. 

Regarding Claim 2, Hong ‘527 teaches each of the first side and the second side has a rectangular wave shape, in the planar view (see Figs. 3 and 4).  
Furthermore, it has been held to be within the general skill of a worker in the art to have 
each of the first side and the second side has a triangular wave shape or a sawtooth-like shape on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


	Regarding Claim 3, Hong ‘527 teaches a gap having a first distance and a gap having a second distance longer than the first distance are provided between the first side and the second side, a minimum distance is the first distance, and 25the maximum length is a length of the sides facing each other at the first distance.  

Regarding Claim 4, Hong ‘527 teaches 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
a length 30of the sides facing each other at the first distance and a length of the sides facing each other at the second distance are different from each other (see Figs. 3 and 4).  
Furthermore, it has been held to be within the general skill of a worker in the art to have 
In re Leshin, 125 USPQ 416., 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding Claim 5, Hong ‘527 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a third side intersecting with the first side of the first conductor pattern is formed by a plurality of sides in a planar view, and a maximum length of the plurality of sides constituting the third side is different from the maximum length of the plurality of sides 10constituting the first side”.  
However, it has been held to be within the general skill of a worker in the art to have 
a third side intersecting with the first side of the first conductor pattern is formed by a plurality of sides in a planar view, and a maximum length of the plurality of sides constituting the third side is different from the maximum length of the plurality of sides 10constituting the first sideon the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative .

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2011/0233527, hereinafter as Hong ‘527) as applied to claim 3 above, and further in view of Nagasawa (US 2014/0209914, hereinafter as Naga ‘914).
Regarding Claim 6, Hong ‘527 is shown to teach all the features of the claim with the exception of explicitly the limitation: “each of the first conductor pattern and the second conductor pattern is provided with a stacked structure of a metal film having a reflective function and 15a transparent conductive film”.  
However, Naga ‘914 teaches each of the first conductor pattern and the second conductor pattern (31; [0079]) is provided with a stacked structure of a metal film having a reflective function (e.g. metal material) and 15a transparent conductive film (e.g. ITO material).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Hong ‘527 by having each of the first conductor pattern and the second conductor pattern is provided with a stacked structure of a metal film having a reflective function and 15a transparent conductive film in order to improve light emission efficiency of the display device (see para. [0079]) as suggested by Naga ‘914.

Regarding Claim 7, Hong ‘527 teaches the metal film having a reflective function is formed from a material containing silver or silver alloy, and  20the transparent conductive film is formed from a material containing metal oxide (see para. [0079]).
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Hanashima et al. (US 2019/0006443 A1)			
Nagata (US 2018/0031903 A1)
Choung et al. (US 2017/0365812 A1)		
Nozawa (US 2014/0368106 A1)
Hanamura (US 2014/0117842 A1)		

10.	For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DZUNG TRAN/
Primary Examiner, Art Unit 2829